DETAILED ACTION
Acknowledgements
The amendment filed 12/15/2020 is acknowledged.
Claims 1-20 are pending.
Claims 1-20 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment/Arguments
Claims 1, 4-6, 8-13, 15 and 18-19 are amended.

Regarding applicant’s arguments on “Non-Functional Descriptive Material”, the arguments have been fully considered, but examiner respectfully disagrees.
With respect to claims 1, 8 and 15 limitation “wherein the respective quantity of each of the plurality of different assets placed in the escrow account are collateral for the digital fund token”, Applicant argues that “Even if this is the result accomplished by other claim features, it defines what results from the combination of the claim features relating to placing the quantity of assets into the escrow account and creating a digital fund token. This is not both printed matter and non-functional descriptive material.”  Examiner respectfully disagrees.  “wherein the respective quantity of each of the plurality of different assets placed in the escrow account are collateral for the digital fund token” describes that assets in the escrow account are collateral for the digital fund token.  However, this description of escrow account assets is not used to perform any of the recited steps/functions.  Therefore, this is non-functional descriptive material. (See MPEP 2111.05 I-III) (In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).
In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Regarding applicant’s arguments on Rejections Under 35 U.S.C. §101, the arguments have been fully considered but they are not persuasive.  
With respect to Step 2A, applicant assets “each of independent claims 1, 8, and 15 would integrate the purported judicial exception (abstract idea) into a practical application of the abstract idea and would thusly not be directed to the abstract idea. …The features relating to generating a digital token … reflect an improvement to the technology/technical field of asset management because it addresses problems relating to fund and other multiple security assets generally, such as double spending and long settlement transaction times …”.  Examiner respectfully disagrees.  The claim(s) recite(s) asset transaction. Specifically, the claims recite “receiving a creation request…; placing…assets …into an escrow account; creating… the digital fund token…; recording… token on a distributed ledger”, which is commercial interaction within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for conducting asset transaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).  generating digital token, it is a cryptographic operation which is the abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claim is directed to an abstract idea, as it has been held that a combination of abstract ideas, in this case organizing human activity and a mathematical concept, is still an abstract idea. See FairWarning IP, LLC v. latric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016). 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of processors, and non-transitory computer-readable medium merely use(s) a computer as a tool to perform an abstract idea. Specifically, conducting asset transaction including receiving a request, placing the assets into an escrow account, creating the digital token, and recording the token on a distributed ledger.  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
With respect to “Applicant requests that the Examiner provide specific reasons (1) why the technical explanation of the asserted improvement in the specification as described by Applicant above is insufficient or (2) why the claims do not reflect the asserted improvement as described by Applicant 
With respect to Step 2B, applicant argues that “The combination of features…are significantly more than the judicial exception include create a digital fund token … (1) placing the…assets…into an escrow account; (2) create a digital fund token…; and (3) record the creation of the digital fund token….”. Examiner respectfully disagrees.  The use of the computer in each step (for example, move assets to escrow account, creating a digital fund token, and record the token creation on the ledger) does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.
 With respect to “The Examiner has not attempted to rebut Applicants argument that the combination of elements was not well-understood, routine, or convention activity in the field of asset management”, the argument is moot as well-understood, routine, and conventional activities are not used in the 101 analysis of this office action.
See pages 8-10 of this office action for detail on 101 analysis.

Regarding applicant’s arguments on Rejections Under 35 U.S.C. §103, the arguments have been fully considered.  Examiner respectfully disagrees.
With respect to independent claims 1, 8 and 15, applicant assets “no combination of the Steiner, Wilson, O’Hara, and/or Magnolia references teaches or suggests all the claimed features of independent claim” Examiner respectfully disagrees.  For example, Steiner col 19 ln 18-19 discloses “To create a customizable fund, from “Home” page 100, user 92 first selects “Amount to Invest” page 104,…”, and col 24 ln  33-39 discloses “User 02 is then directed to “Create Fund” page 106 from “Amount to Invest” page 104.  On “create Fund” page 106, user 92 selects the investment vehicles he/she wants in the customizable investment fund and develops a weighting strategy by selecting a percentage of the total amount in the fund to be allocated to each of the selected investment vehicles as seen in a process step 240”.  Fig. 8 further illustrates the fund including a composition of at least one share of a fund including a respective quantity of each of a plurality of different assets in the at least one share of the fund.  While Steiner discloses fund creation with multiple assets, it does not teach digital signature.  It does not disclose explicitly including quantity of the assets in the request.  However, Wilson,  Jr. et al. para 0037 discloses “Owner O transfers ownership of a digital asset to next Owner 1 by applying her Owner O’s digital signature 116,…”.  O’Hara et al. claim 12 discloses “…rebalancing on the target outcome fund,…between the quantity of the risky asset and the quantity of the low-risk asset…” Therefore Steiner in view of Wilson, Jr. et al. and in further view of O’Hara et al. teach the limitation “receive a creation request (i) including a digital signature and (ii) including a composition of at least one share of a fund including a respective quantity of each of a plurality of different assets in the at least one share of the fund;” One of ordinary skill in the art understand that by including the digital signature into the transaction, it improves the verifiability of the transaction process. Hence, it improves the security of the transaction. Furthermore, by adding feature of fund creation based on quantity of the assets, it provides flexibility to users in enhance their investment strategy.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify Customizable Investment Fund and Investing Education system of Steiner by including digital signature in the transaction in accordance with the teaching of Wilson, Jr. et al. as this modification provides “added levels of security” (Wilson, Jr. et al. para 0049).  Furthermore modifying the combined system of Steiner and Wilson, Jr et al. by adding 
Another example, Magnolia et al. Fig. 7B illustrates placing assets into escrow account.  Therefore, Steiner in view of Wilson, Jr. et al, and in further view of O’Hara and Magnolia et al. disclose “place the respective quantity of each of the plurality of different assets represented by the at least one share of the fund into an escrow account;”  One of ordinary skill in the art understand that the purpose and function of an escrow account which is a contractual arrangement of funds receiving and disbursement.  This modification prevents the assets being spent prematurely. (Magnolia et al., para 0081-0082).
Yet another example, Wilson, Jr. et al. Para 0062 discloses “any digital asset (such as, for example but not limited to, a quantity of bitcoin) may be associated with a unique identifier or right on a distributed ledger which may, in some ledger implementations, … be referred to as a token.”  Therefore, Steiner in view of Wilson, Jr. et al. teaches “recording, the creation of the digital fund token on a distributed ledger.” 
With respect to limitation “create a digital fund token based on the respective quantity of each of the plurality of different assets, wherein the digital fund token includes the composition of the at least one share of the fund including the respective quantity of each of the plurality of different assets in the at least one share of the fund represented by the digital fund token, wherein the respective quantity of each of the plurality of different assets placed in the escrow account are collateral for the digital fund token; and”, “wherein the respective quantity of each of the plurality of different assets placed in the escrow account are collateral for the digital fund token;” is Non-Functional Descriptive Material”. See para 6 of this Office Action for detail.  Steiner Fig. 7 illustrates creating funds with multiple assets, Wilson, Jr, et al. para 0062 discloses digital token and distributed ledger while Magnolia et al. claim 12 discloses rebalancing fund based the quantity of the assets.  
Therefore, Steiner in view of Wilson, Jr. et al., and in further view of O’Hara et al. and Magnolia et al. teach the independent claims 1, 8 and 15.
See pages 11-18 of this office action for detail on 103 rejections.


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 8-14 are directed to a method, claims 1-7 are directed to a system, and 15-20 are directed to a computer-readable storage medium.  Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) asset transaction. Specifically, the claims recite “receiving a creation request…; placing…assets …into an escrow account; creating… the digital fund token…; recording… token on a distributed ledger”, which is commercial interaction within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for conducting asset transaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Additionally, the claims are directed toward cryptographic operations which is the abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claim is directed to an abstract idea, as it has been held that a combination of abstract ideas, in this case organizing human activity and a mathematical concept, is still an abstract idea. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 1-7 and 15-20 are system and product claims that are used to perform the method claims 8-14 which only involves the use of computers as tools to automate and/or implement the abstract idea. 
Taking the claim elements separately, the independent claims involve asset transaction including receiving a request, placing the assets into an escrow account, creating the digital token, and recording the token on a distributed ledger.  This only uses the processor or computer system to automate or implement the abstract idea of performing asset transaction.  Dependent claims 2, 9 and 16 describe the asset.  Dependent claims 3, 10 and 17 describe the token.   Dependent claims 4-5, 11-12 and 18-19 describe redemption.  Dependent claims 6 and 13 describe transfer.  Dependent claims 7, 14 and 20 
Viewed as a whole, the combination of elements recited in the method claims simply recite the concept of performing an asset transaction including receiving a request, placing the assets into an escrow account, creating the digital token, and recording the token on a distributed ledger.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of a processor and memory as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and

the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1-2, 6-9, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Grant Publication US8688575B2 (“Steiner”) in view of US Application Publication US20160292680A1 (“Wilson, Jr. et al.”), and in further view of US Application Publication US20140358762A1 (“O’Hara et al.”) and US Application Publication US20100088250A1 (“Magnolia et al.”).

Regarding claims 1, 8 and 15, Steiner teaches:
An asset trading system comprising (col 18 ln 25-41)
a processor; and (col 18 ln 25-41)
a memory communicatively coupled to the processor, the memory storing computer readable instructions that when executed by the processor causes the processor to: (col 18 ln 25-41)
receive a creation request (col 19 ln 18-33)
including data (i.e., amount to invest) (col 19 ln 18-33)
including a composition of at least one share of a fund (FIG. 8; col 24 ln 33-39)
in response to receiving the creation request:
create a fund, wherein the fund includes the composition of the at least one share of the fund; and (Fig. 7)
record the creation of the fund on a ledger. (FIG. 27 item 64x; col 33 ln 23-33, col 38 ln 9-18) 
Steiner does not teach:
including a digital signature, and 
including a respective quantity of each of a plurality of different assets in the at least one share of the fund
place the respective quantity of each of the plurality of different assets represented by the at least one share of the fund into an escrow account; 
based on the respective quantity of each of the plurality of different assets,
digital fund token 
distributed ledger
However, Wilson, Jr. et al. teaches:
including data where data is a digital signature, and (para 0037)
record the creation of digital fund token on a distributed ledger. (para 0062)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify Customizable Investment Fund and Investing Education system of Steiner by utilizing distributed ledger, digital asset token, and private key signed electronic signature in accordance with the teaching of Wilson, Jr. et al. This modification provides “added levels of security” (Wilson, Jr. et al. para 0049)

Steiner and Wilson, Jr. et al. do not teach:
including a respective quantity of each of a plurality of different assets in the at least one share of the fund
place the respective quantity of each of the plurality of different assets represented by the at least one share of the fund into an escrow account; 
based on the respective quantity of each of the plurality of different assets,
However, O’Hara et al. teaches:
wherein the target outcome fund (i.e., digital fund token) includes the composition of the at least one share of the fund including the respective quantity of each of a plurality of different assets in the at least one share of the fund represented by the digital fund token, (claim 12)
create the target outcome fund (i.e. digital fund token) based on the respective quantity of each of the plurality of different assets, (claim 12)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Steiner and Wilson, Jr., et al. by adding support of fund creation based on quantity of the assets in accordance with the teaching of O’Hara et al. This modification enhances investment strategy. (O’Hara et al. para 0004)

Steiner, Wilson, Jr. et al. and O’Hara et al. do not teach:
place the respective quantity of each of the plurality of different assets represented by the at least one share of the fund into an escrow account; 
However, Magnolia et al. teaches:
place the respective quantity of each of the plurality of different assets represented by the at least one share of the fund into an escrow account; (Fig. 7B items 13 and 19; paras 0081-0082, 0088-0089; claims 13 and 31)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Steiner, Wilson, Jr., et al. and O’Hara et al. by adding support for escrow account in accordance with the teaching of Magnolia et al.. This modification prevents the assets being spent prematurely. (Magnolia et al. para 0081-0082)

With respect to “wherein the respective quantity of each of the plurality of different assets placed in the escrow account are collateral for the digital fund token;” it describes the assets in the escrow account.  However, the description of the assets in the escrow account, for example, “collateral” is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

With respect to claims 2, 9 and 16, Steiner in view of Wilson, Jr. et al., and in further view of O’Hara et al. and Magnolia et al. disclose all the limitations as described above.  Steiner further discloses:
in response to receiving the creation request and prior to creating the fund:
receive confirmation from the ledger that the plurality of different assets represented by the at least one share of the fund are associated with a first addressed account. (col 19 ln 18-52)
Wilson, Jr. et al. discloses:
creating digital fund token (para 0062)
receive confirmation from distributed ledger (paras 0005, 0010; claim1)

With respect to claims 6 and 13, Steiner in view of Wilson, Jr. et al., and in further view of O’Hara et al. and Magnolia et al. disclose all the limitations as described above.  Steiner further discloses:
receive a transfer request; and (col 21 ln 27-33; claim 6)
Wilson, Jr. et al. discloses:
including the digital signature (para 0037)
transfer the digital fund token from the first addressed account to a second addressed account; and (paras 0037, 0059, 0061)
record the transfer of the digital fund token on the distributed ledger.(para 0043)

With respect to claims 7, 14 and 20, Steiner in view of Wilson, Jr. et al. , and in further view of O’Hara et al. and Magnolia et al. disclose all the limitations as described above. With respect to “wherein the fund is one of an exchange traded fund, a mutual fund, an index fund, a bond fund, a commodity fund, a currency fund, and a real estate fund.” describes the fund that is stored in the memory, while the description of fund is not used to perform any of the recited steps/functions.  Therefore, it is non-In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Grant Publication US8688575B2 (“Steiner”), in view of US Application Publication US20160292680A1 (“Wilson, Jr. et al.”), and in further view of US Application Publication US20140358762A1 (“O’Hara et al.”), US Application Publication US20100088250A1 (“Magnolia et al.”), and US Application Publication US20160260169A1 (“Arnold et al.”).

With respect to claims 3, 10 and 17, Steiner in view of Wilson, Jr. et al., and in further view of O’Hara et al. and Magnolia et al. disclose all the limitations as described above.  Wilson, Jr. et al. further discloses:
in response to receiving the creation request to and prior to creating the digital fund token:
create a plurality of digital tokens representing the plurality of different assets; and (abs, paras 0010, 0059, 0063)
record the creation of the plurality of digital tokens on the distributed ledger; and (abs, paras 0010, 0059, 0063)
creating the digital fund token (para 0062)
record on distributed ledger (abs; paras 0005, 0010; claim 1)
Steiner, Wilson, Jr. et al., O’Hara et al. and Magnolia et al. do not teach:
in response to receiving the creation request:
place the plurality of different assets into an escrow state; and
record the escrow state of the plurality of different assets on the ledger.
However, Arnold et al. teaches:
in response to receiving the creation request:
place the plurality of different assets into an escrow state; and (para 0038)
record the escrow state of the plurality of different assets on the ledger. (para 0038)
.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Grant Publication US8688575B2 (“Steiner”), in view of US Application Publication US20160292680A1 (“Wilson, Jr. et al.”), and in further view of US Application Publication US20140358762A1 (“O’Hara et al.”), US Application Publication US20100088250A1 (“Magnolia et al.”), US Application Publication US20160260169A1 (“Arnold et al.”), and US Application Publication US20130282559A1 (“Pappas”).

With respect to claims 4, 11 and 18, Steiner in view of Wilson, Jr. et al., and in further view of O’Hara et al., and Magnolia et al. disclose all the limitations as described above.  Steiner further discloses:
receive a redemption request including data (i.e., investment vehicle symbol); and (FIG. 22 item 336, 338, 64A; col 34 ln 64 - col 35 ln 9)
Wilson, Jr. et al. discloses:
including data where data is digital signature (para 0037)

Steiner, Wilson, Jr. et al., O’Hara et al., and Magnolia et al. do not teach:
release the plurality of different assets represented by the at least one share of the fund from the escrow account; 
destroy the digital fund token; and
record the destruction of the digital fund token on the distributed ledger.
However, Arnold et al. teaches:
release the plurality of different assets represented by the at least one share of the fund from the escrow account; (paras 0014, 0038)


Steiner, Wilson, Jr. et al., O’Hara et al., Magnolia et al. and Arnold et al. do not teach:
destroy the digital fund token; and
record the destruction of the digital fund token on the distributed ledger.
However, Pappas teaches:
destroy the digital fund token; and (para 0060)
record the destruction of the digital fund token on the distributed ledger. (para 0042)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Steiner, Wilson, Jr. et al., O’Hara et al., Magnolia et al. and Arnold et al. by adding the feature of destroying the token and recording the destruction in accordance with the teaching of Pappas. This modification allows the combined system maintains the accurate transaction record.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Grant Publication US8688575B2 (“Steiner”), in view of US Application Publication US20160292680A1 (“Wilson, Jr. et al.”), and in further view of US Application Publication US20140358762A1 (“O’Hara et al.”), US Application Publication US20100088250A1 (“Magnolia et al.”), US Application Publication US20160260169A1 (“Arnold et al.”), US Application Publication US20130282559A1 (“Pappas”), and International Application Publication WO2012123394A1 (“Kreft”).

With respect to claims 5, 12 and 19, Steiner in view of Wilson, Jr. et al., and in further view of O’Hara et al., Magnolia et al., Arnold et al., and Pappas disclose all the limitations as described above. Steiner, Wilson, Jr. et al., O’Hara et al., Magnolia et al., Arnold et al. and Pappas do not teach:
in response to receiving the redemption request and prior to destroying the digital fund token:
remove a plurality of digital tokens representing the plurality of different assets from an escrow state; and
record the removal of the plurality of digital tokens representing the plurality of different assets from the escrow state on the distributed ledger.
However, Kreft teaches:
remove a plurality of digital tokens representing the plurality of different assets from an escrow state; and (pg 143 ln 20-27)
record the removal of the plurality of digital tokens representing the plurality of different assets from the escrow state on the distributed ledger.(pg 81 ln 19-26)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Steiner, Wilson, Jr. et al., O’Hara et al., Magnolia et al., Arnold et al. and Pappas  by adding the feature of removing token and record the removal prior destroying in accordance with the teaching of Kreft. This modification allows the combined system maintains the accurate transaction record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday-Friday 9pm-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                      
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685